Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Examiner’s Statement of Reasons for Allowance
Claims 1, 4-20 are allowed because the prior art fail to teach a temperature detecting device, comprising:
a bearing support, a first end of the bearing support being fixed;
a temperature detector, provided on a second end of the bearing support;
a moving component, configured to be connected with the bearing support,
wherein the second end of the bearing support is movable with respect to the first end under driving of the moving component,
wherein the bearing support includes a rotating member and a telescopic member, a first end of the rotating member is fixed, a second end of the rotating member is fixedly connected with a first end of the telescopic member, and a second end of the telescopic member is configured to bear the temperature detector,
wherein the moving component is respectively coupled to the rotating member and the telescopic member, under the driving of the moving component, the second end of the telescopic member is extendible and retractable, and the rotating member is rotatable, and an extension direction of the rotating member is perpendicular to an extension direction of the telescopic member, in combination with the remaining limitations of claims 4-20.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        January 11, 2022